                                                                  Case 2:19-cv-00567-APG-BNW Document 8 Filed 05/21/19 Page 1 of 3



                                                              1   TIMOTHY J. LEPORE (SBN 13908)
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                              2   3753 Howard Hughes Parkway, Suite 200
                                                                  Las Vegas, NV 89169
                                                              3   Telephone: (702) 954-8300
                                                                  Facsimile: (213) 312-2001
                                                              4   Email: timothy.lepore@rmkb.com
                                                              5   Attorneys for Defendant
                                                                  PARAMOUNT EQUITY MORTGAGE, LLC
                                                              6   dba LOANPAL
                                                              7
                                                              8                               UNITED STATES DISTRICT COURT
                                                              9                                      DISTRICT OF NEVADA
Ropers Majeski Kohn & Bentley




                                                             10
                                                             11   DONALD SULLIVAN,                                 Case No. 2:19-cv-00567-APG-BNW
                                A Professional Corporation




                                                             12                         Plaintiff,                 STIPULATION FOR EXTENSION
                                                                                                                   OF TIME TO RESPOND TO
                                        Las Vegas




                                                             13   v.                                               PLAINTIFF'S COMPLAINT
                                                             14   PARAMOUNT EQUITY                                 (FIRST REQUEST)
                                                                  MORTGAGE, LLC dba LOANPAL,
                                                             15
                                                                                        Defendant.
                                                             16
                                                             17            Defendant Paramount Equity Mortgage, LLC dba Loanpal (hereinafter
                                                             18   "Loanpal"), by and through its counsel, Timothy J. Lepore of Ropers Majeski Kohn
                                                             19   & Bentley, and Plaintiff Donald Sullivan ("Plaintiff"), by and through his counsel,
                                                             20   Michael Kind of Kazerouni Law Group, APC, hereby stipulate and agree as
                                                             21   follows:
                                                             22            1.        On April 4, 2019, Plaintiff filed his Complaint in the United District
                                                             23   Court, Central District of Nevada, naming Loanpal as a defendant.
                                                             24            2.        On April 5, 2019, this Court issued Summons for Loanpal, directing
                                                             25   Loanpal to respond to the Compliant within 21 days after service of the Complaint
                                                             26   and Summons.
                                                             27            3.        On April 17, 2019, Plaintiff caused for a process server to serve the
                                                             28   Complaint and Summons on Loanpal's registered agent. As a result, according to

                                                                  4834-3618-0375.1                               -1-             CASE NO. 2:19-CV-00567-APG-PAL
                                                                  Case 2:19-cv-00567-APG-BNW Document 8 Filed 05/21/19 Page 2 of 3



                                                              1   Rule 12 of the Federal Rules of Civil Procedure, Loanpal’s last day to respond to
                                                              2   Plaintiff’s Complaint is May 8, 2019.
                                                              3            4.        The parties subsequently entered into settlement negotiations in an
                                                              4   attempt to bring this matter to resolution before engaging in protracted litigation.
                                                              5            5.        Accordingly, Plaintiff and Loanpal have stipulated that Loanpal's last
                                                              6   day to file a responsive pleading or motion to Plaintiff’s Complaint is June 19,
                                                              7   2019.
                                                              8            IT IS SO STIPULATED.
                                                              9    Dated: May 21, 2019                            ROPERS, MAJESKI, KOHN &
Ropers Majeski Kohn & Bentley




                                                                                                                  BENTLEY
                                                             10
                                                             11
                                A Professional Corporation




                                                                                                                  By: /s/ Timothy J. Lepore
                                                             12                                                     TIMOTHY J. LEPORE
                                       Los Angeles




                                                                                                                    Attorneys for Defendant
                                                             13                                                      PARAMOUNT EQUITY
                                                                                                                     MORTGAGE, LLC
                                                             14                                                      dba LOANPAL
                                                             15    Dated: May 21, 2019                            KAZEROUNI LAW GROUP, APC
                                                             16
                                                             17                                                   By: /s/ Michael Kind
                                                             18                                                     MICHAEL KIND
                                                                                                                    Attorneys for Plaintiff
                                                             19                                                     DONALD SULLIVAN

                                                             20
                                                                           IT IS SO ORDERED: Defendant Loanpal's last day to file a responsive
                                                             21
                                                                  pleading or motion to Plaintiff’s Complaint is June 19, 2019.
                                                             22
                                                             23
                                                             24                                             UNITED STATES MAGISTRATE JUDGE
                                                             25
                                                             26
                                                                                                                        May 22, 2019
                                                             27                                               Dated:
                                                             28
                                                                  4834-3618-0375.1                              -2-             CASE NO. 2:19-CV-00567-APG-PAL
                                                                  Case 2:19-cv-00567-APG-BNW Document 8 Filed 05/21/19 Page 3 of 3



                                                              1                                     CERTIFICATE OF SERVICE

                                                              2            I hereby certify that on this 21st day of May, 2019, I served a true and correct copy of the

                                                              3   foregoing STIPULATION FOR EXTENSION OF TIME TO RESPOND TO

                                                              4   PLAINTIFF'S COMPLAINT (FIRST REQUEST) via the Court’s CM/ECF
                                                              5   electronic filing and service system to all parties on the current service list.

                                                              6
                                                              7                                                /s/ Peggy Kurilla
                                                                                                               Peggy Kurilla, an employee of
                                                              8                                                ROPERS, MAJESKI, KOHN &
                                                                                                               BENTLEY
                                                              9
Ropers Majeski Kohn & Bentley




                                                             10
                                                             11
                                A Professional Corporation




                                                             12
                                       Los Angeles




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                  4834-3618-0375.1                                  -3-                CASE NO. 2:19-CV-00567-APG-PAL
